Citation Nr: 0332085	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  01-10 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  He served in the Republic of Vietnam during the 
Vietnam Era from December 1966 to December 1967 and was 
awarded the Vietnam Service Medal with one Bronze Star and 
the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran voiced disagreement and perfected 
his appeal.  In March 2003, the Board issued a decision in 
this matter.  The veteran appealed the Board decision, and, 
in May 2003, the Secretary of Veterans Affairs submitted a 
Joint Motion for Remand (joint motion).  The United States 
Court of Appeals for Veterans Claims (Court) granted the 
joint motion that same month; the March 2003 Board decision 
is therefore vacated.


REMAND

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In the instant case, the veteran's current VA 
treatment records are not of record.  Additionally, a current 
VA examination is in order.  See 38 C.F.R. § 3.159(c)(4) 
(2003).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent for his increased rating 
claim.

2.  The RO should obtain and associate 
with the veteran's claims folder his VA 
treatment records, inclusive of any 
hospital summaries, from April 2001 to 
the present.

3.  The RO should schedule the veteran 
for a VA PTSD examination to determine 
the current nature and extent of the 
veteran's service-connected PTSD.  A 
Global Assessment of Functioning score 
should be assigned and reflect only his 
service-connected psychiatric condition.  
The claims folder must be made available 
to the examiner for review.

4.  The RO should then readjudicate the 
veteran's increased rating claim in light 
of the actions taken and all evidence 
received since the September 2001 
Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
September 2001, to include a summary of 
the evidence, and discussion of all 
pertinent regulations, including 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



